TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED DECEMBER 23, 2013



                                     NO. 03-13-00497-CV


           Michael S. Turner and Turner Outdoor Advertising, LLC, Appellants

                                               v.

                     Robert Krueger d/b/a Krueger Associates, Appellee




         APPEAL FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
              BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
            VACATED AND REMANDED ON APPELLANTS’ MOTION --
                      OPINION BY JUSTICE GOODWIN




THIS CAUSE having this day come on to be submitted to this Court appellants’ motion to

dismiss this appeal because the parties have executed a settlement agreement, and the Court

having fully considered said motion, and being of the opinion that same should be granted in

part: IT IS THEREFORE considered, adjudged and ordered that said motion is hereby granted

in part, and that the judgment of the trial court is vacated without regard to the merits and the

cause is remanded to the trial court for further proceedings in accordance with the settlement

agreement of the parties. It is FURTHER ordered that the appellants shall pay all costs relating

to this appeal, both in this Court and the court below; and that this decision be certified below

for observance.